Name: Regulation (EEC) No 1723/72 of the Commission of 26 July 1972 on making up accounts for the European Agricultural Guidance and Guarantee Fund, Guarantee Section
 Type: Regulation
 Subject Matter: economic geography;  executive power and public service;  accounting;  budget; NA
 Date Published: nan

 Official Journal of the European Communities 109 16.8.72 Official Journal of the European Communities No L 186/ 1 REGULATION (EEC) No 1723/72 OF THE COMMISSION of 26 July 1972 on making up accounts for the European Agricultural Guidance and Guarantee Fund, Guarantee Section payments and on the other hand, all reports or parts of reports drawn up by the auditing or supervisory authorities ; whereas, it is desirable to prepare a model form for the reports to be drawn up by the authorities and bodies responsible for payments ; Whereas information must be available to the Com ­ mission concerning sums wrongly paid as a result of irregularities not shown in the quarterly statements provided for in Articles 3 and 5 of Regulation (EEC) No 283 /722 of 7 February 1972 concerning irregulari ­ ties and the recovery of sums wrongly paid in con ­ nection with the financing of the common agri ­ cultural policy and the organization of an informa ­ tion system in this field; - - Whereas , in making up the annual reports , it is necessary to establish the amount of Community financial resources still available in each Member State at the end of the year; Whereas the measures provided for in this Regula ­ tion are in accordance with the Opinion of the Fund Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community; Having regard to Council Regulation (EEC) No 729/701 of 21 April 1970 on the financing of the common agricultural policy, and in particular Ar ­ ticles 4 (4) and 5 (3 ) thereof; Whereas in order to make up accounts of the author ­ ities and bodies empowered . to pay the expenditure financed by the EAGGF, Guarantee Section, it is necessary to set out the procedure whereby annual accounts are to be forwarded to the Commission; Whereas the provisions to be adopted must enable Member States to submit all necessary documents for making up accounts in a uniform manner in accord ­ ance with the provisions relating to Community financing; Whereas the authorities and bodies empowered to ef ­ fect expenditure must keep accounts relating exclu ­ sively to the financial resources made available to them for payment of expenditure financed by the EAGGF, Guarantee Section, and whereas statistical data-must.be extracted from those accounts ; whereas , however, it is necessary , additionally and by way of exception, to provide during the first two years for possible recourse to other sources of information ; whereas , moreover, since the information supplied . is of* a composite character from other data , provision must be made for retaining the supporting documents upon which it is based , at least until the Community authorities have finished their investigations , it being understood that this provision shall not prejudice national provisions providing for a longer period;  Whereas , in order to facilitate verification of the figures , Member States have to forward to the Com ­ mission, on the one hand, the annual reports drawn up by the authorities and bodies responsible for ¢ J .... . L HAS ADOPTED THIS REGULATION : Article 1 1 . For the making up of accounts provided for in Article 5 (2).,(b) of Regulation (EEC) No 729/70, Member States shall forward to the Commission : (a) the annual summaries of accounts and the reports drawn up by each authority or body in application of Article 4 (3 ) of the said Regu ­ lation; (b) all reports or parts of reports drawn up by the competent auditing or supervisory authorities relating to the expenditure referred to in Articles 2 and 3 of that Regulation ; (c) a summary of the expenditure of all authorities and bodies which they have empowered to pay the above expenditure . OJ NoL94, 28.4.1970, p . 13 . OJ No L 36, 10.2.1972,p.l . 110 Official Journal of the European Communities which the Commission made up accounts for the year to which that expenditure relates. 2 . The documents referred to in paragraph 1 shall be forwarded in triplicate and must reach the Com ­ mission not later than 31 March of the year follow ­ ing that in which the expenditure they deal with was , paid. These documents may be forwarded at inter ­ vals . However, for expenditure financed for 1971 , the documents referred to in paragraph 1 must reach the Commission not later than 15 October 1972 . Article 5 Article 2 The accounts and documents referred to in Article 1 shall relate to transactions carried out from 1 January 1971 and for which payments were made during the financial year preceding the year in which they are forwarded to the Commission. Article 3 The reports referred to in Article 1 ( 1 ) (a) shall be drawn up by each authority and body responsible for payments, in accordance with the following plan : (a) administrative , accounting and financial condi ­ tions under which it has fulfilled the tasks entrusted to it in application of Article 4 of Regulation (EEC) No 729/ 70 , and in particular: - statement of powers and working procedures, - description of relationships established with other authorities, public or private , for the accomplishment of the aforementioned tasks, - manner in which the claims of beneficiaries are received, dealt with and paid; (b) special conditions which have affected the amount of expenditure : - analysis of different categories of expenditure, - analysis of technical problems encountered, particularly in dealing with goods bought in by intervention ; (c) special details and where appropriate in parti ­ cular : - the cases and reasons which , during the first two years , necessitated recourse to the possi ­ bilities made available under the second para ­ 1 . The summaries of accounts referred to in Article 1 under (a) shall include : (a) statistical data set out in the form shown in Tables I to VIII of the Annex; (b) a statement of cash holdings as at the last day of the year under consideration, set out in the form shown in Tables X (a) of the Annex. 2 . The data relating to refunds , set out tinder tariff subheadings as shown in Table I , must distinguish between all products , derived products and varieties, for which a specific refund rate has been fixed by the Commission. Furthermore, when the products have served as food gifts within the framework of the Food Aid Convention, the quantities involved and the refunds paid at the fob stage for such transactions must be shown separately . 3 . Information relating to intervention and other measures to be provided by product and by type of intervention as shown in Tables II to VIII must normally be given on a separate line each time that the rate per unit for this expenditure alters during the year. graph of Article 4(1 ), - reasons for the absence of breakdown of the information relating to intervention referred to in Article 3 (3) ; (d) national supervision of EAGGF expenditure : - indication of internal and external methods of supervision, - the state of each of these methods of super ­ vision at the time of compiling the information referred to in Article 3 . Article 6 Article 4 The summary of expenditure referred to in Article 1 (c ) shall be drawn up in the form shown in Table IX of the Annex. It shall be accompanied by a summary of cash hold ­ ings as at 31 December of the year under considera ­ tion, set out as shown in Table X (b) of the Annex. Article 7 1 . Information referred to in Article 3 shall be ex ­ tracted from the accounts of authorities and bodies within the meaning of Article 4 of Regulation (EEC) No 729/70. However, if for the 1971 and 1972 summaries of accounts the above-mentioned accounts do not con ­ tain all items necessary for completion of the Tables in the Annex as shown in those Tables and in ac ­ cordance with Article 3 (2) and (3 ) , other sources of information shall, by way of exception, be con ­ sulted. 2. The supporting documents relating to expenditure financed by the EAGGF, Guarantee Section , shall be kept for Community purposes at least until 31 De ­ cember of the financial year following that during Member States shall communicate to the Commission , not later than 31 March of each year, a statement of amounts relating to irregularities not shown in the quarterly statements provided for in Articles 3 and 5 of Regulation ( EEC) No 283/72 and for which the recovery procedure has been terminated during the preceding year. However, for the year 1971 , these communications Official Journal of the European Communities 111 shall be forwarded to the Commission not later than 15 October 1972. Article 8 in question, recognized as chargeable to the EAGGF, Guarantee Section; (b) the determination of the amount of the financial resources still available in each Member State at the end of the year in question , representing the difference between total Community financial resources available at the beginning of the year or advanced during the year and the amount referred to under (a). The decision to make up the accounts mentioned in Article 5 (2) (b) of Regulation (EEC) No 729/70 shall cover: (a) the determination of the amount of expenditure incurred in each Member State during the year This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1972. For the Commission The President S. L. MANSHOLT 112 Official Journal of the European Communities AININHAHS TABLE J Year Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 :Member State REFUNDS ON EXPORTS TO THIRD COUNTRIES Sector Description of products in accordance with the nomenclature of the common organization of mÃ ¤rkets Amounts of refunds paid duringthe year on exports effected be ­ tween 1.1.1971 and the last day of the year (in national currency) ' Exports to countries effected between 1.1.1971 and the last day of the year, in respect of which the refunds in column (c) were paid (in metric tons) Heading and sub ­ heading Description (a) (b) (c) (d) -  /' Total or amounts carried forward Place date Official stamp : Signature : Official Journal of the European Communities 113 TABLE II Year Member State Sector Product NET LOSSES OF INTERVENTION AGENCIES Account made up to 31 December 19 . . Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : Items Quantities Unit of measure ­ ment Price or rate per unit (national currency) Overall amount (national currency) References to notes in Annexes concerning calculations and necessary explanations or to decisions fixing rates per unit (a) (b) (c) (d) (e = b x d) (f) DEBIT / / Total A ' CREDIT Total B DEBIT BALANCE A - B CREDIT BALANCE B - A Place date Official stamp : Signature : 114 Official Journal of the European Communities TABLE III AID FOR PRIVATE STORAGE OF BUTTER Year Member State Sector Milk and milk products Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : (Article 7 ( 1 ) and (2) of Regulation (EEC) No 2306/70) Categories of expenditure Amount of expenditure (in national currency) Supporting data for each item of ex ­ penditure in column (c) or references to explanatory notes and tables annexed (in . particular, relevant Regulations and Decisions, quantities and amounts per unit, methods of calculation) (a) (b) (c) (d) A. Expenditure for storage proper Expenditure in respect of butter the storage of which was com ­ pleted after 31.12.19701 Total A B. Expenditure on disposal under special conditions (a) expenditure in the form of aid for operations completed after 31.12.1970 (b) expenditure representing net losses by intervention agen ­ cies following the buying-in of private stocks under contract Total B GRAND TOTAL a For 1971 indicate payments effected before 1.1.1971 and those effected during the year. datePlace Official stamp : Signature: Official Journal of the European Communities 115 TABLE IV (a) Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : Year Member State Sector Fruit and vegetables FINANCIAL COMPENSATION FOR PRODUCERS' ORGANIZATIONS (Article 6 of Regulation 159/66/EEC) Products Basic price Producers' organization Compensation paid by the Member State Quantities with ­ drawn from the market against Indemnity ( 100 kg) Compensation granted to producers (national currency) Quantities ( 100 kg) Expenditure (national currency) (a) (b) (c) (d) (e) (f) ¢ Place date Official stamp : Signature: 116 Official Journal of the European Communities TABLE IV (b) Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : Year Member State Sector Fruit and vegetables BUYING-IN DURING A RECOGNIZED SERIOUS CRISIS (Article 7 of Regulation No 159/66/EEC) Products Basic price Buying-in of products ' Quantities ( 100 kg) Expenditure (national currency) (a) (b) (c) (d) , \ - I datePlace -Official ¢ stamp : Signature : TABLE IV (c) Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : Year · Member State - - · Sector Fruit and vegetables SPECIAL INTERVENTIONS (Regulation (EEC) Nos 2511 /69 and 2601/69) Regulation No Type of expenditure Class1 Variety2 Quantities(100 kg) Amount of expenditure (national currency) (a) (b) (c) (d) e) (f) Total or amounts carried forward Place date1 For Regulation (EEC) No 2601/69 only. 2 For Regulation (EEC) No 2511/69 only. Official stamp : Signature : Official Journal of the European Communities 117 TABLE IV (d) Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : Year Member State Sector Fruit and vegetables . FINANCIAL CONSEQUENCES OF THE DISPOSAL BY MEMBER STATES OF PRODUCTS WITHDRAWN FROM THE MARKET (Application of Article 2 of Regulation (EEC) No 273/72) Amounts (national currency) 1Description Quantities a) (b) (c) A. EXPENDITURE (a) Costs relating to processing for free distribution (b) Distribution costs Total A B. NET RECEIPTS (a) Products used: - for purposes other than for food - fresh, as animal feed (b) Fresh products disposed of to : - cattle feed processors - distilleries (c) Sale of alcohol (d) Products disposed of to the processing industry Total B Total A less Total B 1 Attach the basis of calculation of each amount . Place date Official stamp: Signature : TA BL E V (a ) Y ea r M em be r S ta te ¢ S ec to r A ut ho rit y or bo dy w ith in th e m ea ni ng of A rti cl e 4 of R eg ul a ­ tio n (E EC ) N o 72 9/ 70 : PR E M IU M S FO R L E A F T O B A C C O (A rti cl e 3 ol Re gu la tio n (E EC ) N o 72 7/ 70 ) Pr em iu m s pa id w he n th e ce rt if ic at e, w as dr aw n up Su pe rv is io n da ta ta ke n fr om pr em iu m ce rt if ic at es - A rt ic le 2 of R eg ul at io n (E EC ) N o 17 26 /7 0 R ed uc tio n of th e pr em iu m in ap pl ic at io n of A rt ic le 6 of R eg ul at io n (E EC ) N o 17 26 /7 0* Pa ym en t of ba la nc e of pr em iu m (a cc or di ng to th e 80 % ad v an ce m et ho d ) ac co rd in g to th e 10 0 % ad va nc e m et h o d ac co rd in g to th e 80 % ad v an ce m et h o d P re m iu m s (8 0 % ad va nc e m et ho d) ou ts ta nd in g at 31 . 12 . .. V ar ie ty an d cr op ye ar ' T ot al pr em iu m s pa id (n at io na l cu rr en cy ) O ua nt it &gt; (i n kg ) P re m iu m (n at io n al cu rr en cy / kg ) P ro v is io n al to ta l a m o u n t kg T o ta l a m o u n t (n at io na l cu rr en cy ) kg T o ta l a m o u n t (n at io n al cu rr en cy ) kg P re m iu m (n at io na l cu rr en cy / kg ) T o ta l a m o u n t to be d ed u ct ed (n at io na l cu rr en cy '* kg T o ta l a m o u n t (n at io n al cu rr en cy ) kg (n at io na l cu rr en cy ) (a ) b ) (c ) (d ) (e (f ) (g ) (h ) (1 ) 0 (k ) (1 ) (m ) (n ) o) (P ) 118 Official Journal of the European Communities da te 1 Fo r V irg in SC R to ba cc o st at e th e cl as s. 1 St at e w he th er th is re du ct io n Is ap pl ic ab le to 10 0% or 80 % pr em iu m ad va nc es . If th is re ­ du ct io n ap pl ie s to to ba cc o br ou gh t un de r su pe rv is io n In pr ec ed in g ye ar s, en te r it se pa ra te ly an d in di ca te th e ye ar du rin g w hi ch th e to ba cc o w as br ou gh t un de r su pe rv is io n. Pl ac e O ffi ci al sta m p: Si gn at ur e: TA B LE V (b ) P R E M IU M S F O R L E A F T O B A C C O A ut ho rit y or bo dy w ith in th e m ea ni ng of A rti cl e 4 of Re gu la ­ tio n (E EC ) N o 72 9/ 70 : Y ea r M em be r S ta te S ec to r R aw to ba cc o (A rti cl c 3 of Re gu la tio n (E EC ) N o 72 7/ 70 ) PA Y M E N T O F B A L A N C E S R E M A IN IN G O N 31 D E C E M B E R 19 .. (8 0 % sy st em ) B al an ce fr om pr ec ed in g /e ar fo r pa ym en t on 31 . 12 . (c ar ri ed ov er fr om pr ec ed in g ye ar ) R ed uc tio n of th e pr em iu m in ap pl ic at io n of A rti cl e 6 of .R eg ul at io n (E EC ) 17 26 /7 0 B al an ce s pa id du ri ng th e ye ar B al an ce s ou ts ta nd in g fo r pa ym en t at th e en d of th e y ea r C om m en ts V ar ie ty an d cr op ye ar * kg T ot al am o u n t (n at io na l cu rr en cy ) kg P re m iu m (n at io na l cu rr en cy ) T o ta l am o u n t to be de du ct ed (n at io na l cu rr en cy ) kg T o ta l am o u n t (n at io na l cu rr en cy ) kg T o ta l am ou nt (n at io na l cu rr en cy ) a b ) (c ) (d ) e) (f ) (g ) h ) (i ) ( &gt; (k Official Journal of the European Communities 119 T ot al &gt; Fo r V irg in SC R to ba cc o st at e th e cl as s. da te Pl ac e O ff ic ia ls ta m p: Si gn at ur e: 120 Official Journal of the European Communities TABLE VI (a) AID FOR PRIVATE STORAGE OF TABLE WINES Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : Year Member State Sector Wine Reference to Regulation Type of wine Amount of aid per hi/day (national currency) 1 Quantities for which contracts expired after 31.12.1970 and for which aid was paid during the year (hi) Number of storage days Expenditure paid for during the year (national currency) (a) (b) (c) (d) (e) (f = c x d x e) ¢ Total 1 To be shown on a separate line each time the amount of storage aid is changed. datePlace Official stamp : Signature : TABLE VI (b) . . DISTILLATION OF TABLE WINES Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : Year Member State Sector Wine Quantities of wine distilled (hi) 1 ' \ Alcoholic strength of each batch of wine distilled (in degrees of pure alcohol) Amount of aid pÃ ¨r degree and hi of wine distilled (national currency) Expenditure paid for (national currency) (a) (b) (c) (d = a x b x c) ' Total date1 To be shown on a separate line according to whether the strenght of the distilled product is 85* or less or 86# or more . Place Official stamp : Signature : Official Journal of the European Communities 121 TABLE VI (c) Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : Year Member State Sector Wine COMPULSORY DISTILLATION OF THE BY-PRODUCTS OF WINE-MAKING (Article 24 of Regulation (EEC) No 816/70) Buying-in expenditure Receipts from sales Rate of EAGGF contri ­ bution per hi per degree of pure alcohol (national currency) Total amount of EAGGF contribution (national currency) Quantities of alcohol bought in by the intervention agency during the year (in hi of pure alcohol) Buying-in price per hi per degree of pure alcohol (national currency) Amount of expenditure (national currency) Quantities of alcohol sold by the intervention agency at a price lower than ftie buying-ln price (in hi of pure alcohol) Selling price degree of pure per hi per alcohol (na ­ tional currency) Amount of receipts (national currency) (a) (b) (c= axbxl00) (d) (e) (f = dxexl00) (g) (h = dxgxl00) Place date Official stamp : Signature : TABLE VII Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : Year Member State Sector Fishery products FINANCIAL COMPENSATION FOR PRODUCERS' ORGANIZATIONS (Article 10 of Regulation (EEC) No 2 142/70) 1 Product (indicate category and size) Quantities withdrawn (in metric tons) Disposal of quantities in column (b) according to use Net financial compensation corresponding to quantities in column (d) Expenditure (in national currency) Comments Use Quantities (in metric tons) u.a./mt Total amount in ti .a. (a) (b) (c) (d) (e) (f=dxe) (g) (h) - Information to be shown separately for each producers' Place date organization. Official stamp : Signature : 122 Official Journal of the European Communities TABLE VIII INTERVENTION AND OTHER MEASURES1 Authority or body within the meaning of Article 4 of Regula ­ tion (EEC) No 729/70 : Year Member State Sector Supporting data for expenditure entered in column (b) (quantities and rate per unit expressed in national currency per metric ton) or references to explanatory notes annexed Payments made during the year in respcct of intervention eltected between 1 . 1 . 1 97.1 and Description of intervention (reference to Regulation) 31 . 12.19 . . (in national currency) Quantities2 Rate per unit Other data and references (a) (b) c) (d (e) Totals or amounts carried forward &gt; Not so far included in the preceding tables. 1 Specify the unit used. Place date Official stamp : 1 Signature: Official Journal of the European Communities 123 ANNEX IX MEMBER STATE EXPENDITURE FINANCED BY EAGGF - GUARANTEE SECTION Authority responsible for this document Payments made by the authorities and bodies referred to in Article 4 of Regulation (EEC) No 729/70 during the year (summary) Budget Amount of expenditure Sector and type of expenditure Regulation Article Reference in table Chapter Article Item National currency CEREALS 120/67 60 Refunds 600 601Interventions ^ - Denaturing premiums . . - Production refunds - Aid for durum wheat . . 7(3) 11 10 9 8 6010 6011 6012 6013 6014 - End of year indemnities . - Special measures - Net losses of the intervention agency 7(1 ) and (2) Other expenditure 602 - Subsidy for feed grain imported from Italy 1600/68 6020 RICE 359/67 61 Refunds 610 611Interventions - Production refunds . . . - End of year indemnity - Net losses of the intervention agency . . 5 0) and (2) - Special measures to be carried forward : 1 To be completed by Commission departments . 124 Official Journal of the European Communities Budget Amount of expenditure Sector and type of expenditure Regulation Article Reference in table Chapter Article Item National ¢currency 1 carry-forward : MILK AND MILK PRODUCTS 804/68 62 Refunds 620 621Interventions - Aid for skimmed milk for cattle feed - Aid for skimmed milk processed into casein . . 10 11 7(3) - Aid for private storage of skimmed-milk powder 6210 6211 6212 6213 - Net losses of the mter ­ venion agency (skimmed ­ milk powder) 7(1) and (2) - Aid for private storage of cheese 8(3) - Net losses of the inter ­ vention agency (Grana padano and Parmigiano Reggiano cheeses) 8(1 ) and (2) - Interventions for stored cheese - Aid for private storage of butter 6(2) , 6214 6(0 . and (3) - Net losses of the inter ­ vention agency (butter) . - Reduction of butteroil and fat surpluses 12 OILS AND FATS 136/66 63 Olive oil refunds 630 631Olive oil interventions . . . - Subsidies - Production refunds 6310 6311 10 19 U (1) 11 (2) - Net losses of the intervention agency - Storage premiums Oil seed refunds 632 633 6330 Oil seed interventions - Sunflower subsidies . . . - Colza and rape subsidies - Additional subsidies . . . - Cotton seed subsidies . . - Net losses of the intervention agency 27 (1) 36 1 26 (1 ) 1516/71 136/66 6331 to be carried forward : 1 To be completed by Commission departments . Official Journal of the European Communities 125 Sector and type of expenditure Regulation Article Budget Reference in table Amount of expenditure Chapter Article Item National currency carry-forward : SUGAR 1009/67 9(2) and (3) 9(6) 8(1) 9(1 ) and (3) 64 640 641 6410 6411 6412 6413 Interventions - Denaturing premiums . . - Refunds for use in the chemical industry - Reimbursement of - Net losses of the intervention agency BEEF AND VEAL 805/68 5 (la) 5, 6,7 65 650 651Interventions - Aid for private storage . - Net losses of the inter ­ vention agency PIGMEAT Refunds 121/67 3 3 66 660 661 &gt;  ¢ Interventions  Aid for private storage . - Net losses of the inter ­ vention agency EGGS AND POULTRY ­ MEAT v Egg refunds 122/67 123/67 67 670 671Poultrymeat refunds to be carried forward : 1 To be completed by Commission departments . 126 Official Journal of the European Communities Sector and type of expenditure Regulation Article Budget Reference in table Amount of expenditure Chapter Article Item Nationalcurrency 1 carry-forward : FRUIT AND VEGETABLES Fruit and vegetable refunds Refunds for processed products 1035/722 865/68 1035/722 2511/69 2601 /69 1035/722 18 19 21 (1 ) 21 (2) 68 680 681 6800 6801 6810 6811 6812 Interventions - Financial compensation (withdrawals) - Buying-in - Compensation for sellers of oranges and manda ­ rins - Compensation for pro ­ cessors of oranges - Use of products ^. . - Indemnities for with ­ holding from the market WINE Refunds 816/70 5 and 6 7 37 24 69 690 ; 691 j 692 6910 6911 6920 Interventions - Aid for private storage of table wine - - Distillation of table wines - Aid for re-storage of table wines - Compulsory distillation of by-products of wine ­ making TOBACCO Refunds 727/70 3 and 4 5, 6, 7 70 700 . 701 ¢v 7010 7011 Interventions - Net losses of the inter ­ to be carried forward: 1 To be completed by Commission departments . 2 Regulation No 159/66/EEC until 31 May 1972 . Official Journal of the European Communities 127 Sector and type of expenditure Regulation Article Budget Reference in table Amount of expenditure Chapter Article Item National currcncy 1 carry-forward : FISHERIES Refunds 2142/70 10 11 14 15 10 and 11 71 710 711 7110 7111 Interventions - Financial compensation . - Buying-in of sardines and anchovies - Aid for private storage . - Compensatory subsidies  tunny - Costs of free distribution FLAX AND HEMP Interventions - Production aid 1308/70 4 5 J2 . - Aid for private storage . SEED production aid 2358/71 3 73 HOPS production aid OTHER MARKET ORGANIZATIONS SILK WORM breeding aid PROCESSED AGRICUL ­ TURAL PRODUCTS NOT INCLUDED IN ANNEX II 1696/71 845/72 12 2 74 76 78 760  TOTAL: 1 To be completed by Commission departments . (Date, official stamp, signature) 128 Official Journal of the European Communities 1 EAGGF Guarantee Section Authority or body within the meaning of Article 4 of Regulation (EEC) No 729/70 : ANNEX X (a) MAKING UP OF ACCOUNTS 19 . . . Financial statement at 31 December 19 . . . A. LIQUID ASSETS 1 . Available at 1 January 19 . . 2 . Payments received between 1 January and 31 December 19 . . Total A B. EXPENDITURE 1 . Expenses chargeable to the EAGGF, Guarantee Sec ­ tion, paid between 1 January and 31 December 19 . . 2 2 . Corrections following the making up of accounts for 19 .. Total B C. BALANCE Available on 31 December 19 . . (A-B) Date, official stamp and signature 1 Attach details with dates and amounts of each payment . 2 Net of any reimbursement or receipt chargeable to the EAGGF, Guarantee Section . Official Journal of the European Communities 129 Member State Authority responsible for this document ANNEX X (b) SUMMARY FINANCIAL STATEMENT A. LIQUID ASSETS 1 . Available at 1 January 19 . . 2 . Payments received from the Commission between 1 January and 31 December 19 . . ! Total A B. EXPENDITURE 1 . Expenses for 19 . . chargeable to the EAGGF, Guaran ­ tee Section2 2 . Corrections following the making up of accounts 19 . . Total B C. BALANCE Available on 31 December 19 . . 3 (A-B) Date, official stamp and signature 1 Attach details with dates and amounts of each payment. 1 Net of any reimbursement or receipt chargeable to the EAGGF (see summary statement of expenditure). 1 Attach details of sums available to each authority or body responsible for payment and in the account re ­ ferred to in Article 1 of Regulation (EEC) No 2697/70.